department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c december cc tege eb ec genin-144256-04 office_of_chief_counsel number info release date uil -------------------- ----------------------------------- ---------------------------------- dear -------------- this letter responds to your request for information dated date concerning the law applicable to an incentive_stock_option iso you asked whether an employer may amend outstanding isos to grant additional benefits for a select group_of_employees and thereby cause them to lose their qualification without affecting the status of all outstanding isos granted by the employer sec_424 of the internal_revenue_code contains definitions and special rules applicable to isos there in subsection h it is provided that if the terms of an iso are modified extended or renewed such modification extension or renewal is considered the grant of a new option pursuant to sec_1_424-1 of the income_tax regulations a modification is any change in the terms of the option which gives the optionee additional benefits under the option for example a change in the terms of an option that shortens the period during which an option is exercisable is not a modification however a change which provides more favorable terms for the payment for the stock purchased under the option is a modification therefore if an employer were for example to extend the date that any iso remains exercisable that change would be regarded as modification of that option and thus the grant of a new option on the date of the change that new option must then meet all of the requirements in order for it to qualify as an iso there is no indication in the code or regulations that a modification of any outstanding iso affects other outstanding iso’s this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2004_1 sec_2 2004_1_irb_7 we apologize for the delay in responding to your genin-144256-04 request for information concerning iso plans if you have any additional questions please contact --------------------in our office at -------------------- sincerely robert b misner senior technician reviewer executive compensation branch office of the division counsel chief_counsel tax exempt government entities
